Motion for En Banc Reconsideration Granted and Order filed September 30,
2021.




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00839-CR
                                  ____________

                     ALAN WILLIAM NULL, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 209th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1443617

                                    ORDER

      A majority of the court has granted appellant’s motion for en banc
reconsideration. No additional briefing is necessary, and no oral argument will be
permitted.



En banc court consists of Chief Justice Christopher and Justices Wise, Jewell,
Bourliot, Zimmerer, Spain, Hassan, Poissant, and Wilson. Chief Justice Christopher
and Justices Wise, Jewell, and Wilson would deny the motion for en banc
reconsideration.